t c memo united_states tax_court daniel james humiston petitioner v commissioner of internal revenue respondent docket no 25787-16l filed date justin j andreozzi and randall p andreozzi for petitioner r jeffrey knight michael e d’anello and laurence k williams for respondent memorandum findings_of_fact and opinion buch judge mr humiston filed this collection case under sec_6320 and sec_6330 to challenge the commissioner’s notice_of_determination sustaining a notice_of_federal_tax_lien and a proposed levy to collect trust fund recovery penalties the penalties are the result of mr humiston’s failure as president of tanning bed inc to pay tanning excise_taxes for the first second and third quarters of mr humiston argues that the settlement officer abused his discretion in sustaining the levy because he failed to verify the commissioner’s compliance with sec_6751 the commissioner argues that the trust fund recovery penalty is not subject_to sec_6751 but in any event form_4183 recommendation re trust fund recovery penalty assessment satisfies the supervisory approval requirement of sec_6751 the settlement officer did not abuse his discretion in finding that the commissioner had satisfied the requirements of applicable law and administrative procedure under sec_6330 the commissioner’s form_4183 establishes supervisory approval under sec_6751 because we find no abuse_of_discretion we do not need to address whether the trust fund recovery penalty requires sec_6751 approval 1unless otherwise indicated all section references are to the internal_revenue_code at all relevant times all monetary amounts are rounded to the nearest dollar findings_of_fact mr humiston is the majority shareholder and president of tanning bed inc a delaware corporation during the periods ending march june and date tanning bed inc failed to remit tanning excise_taxes exceeding dollar_figure in date a revenue_agent made the initial determination to assert the sec_6672 trust fund recovery penalty against mr humiston as a person required to collect excise_tax the revenue_agent generated a form_4183 asserting trust fund recovery penalties and had the penalties approved and the form signed by his immediate supervisor the following month the commissioner sent mr humiston letter and form_2751 proposed assessment of trust fund recovery penalty and eventually assessed penalties in date after not receiving a response because mr humiston failed to pay the liability the commissioner sent mr humiston a notice_of_federal_tax_lien and a notice_of_intent_to_levy to collect the unpaid penalties mr humiston timely requested a hearing in his hearing request mr humiston indicated that he could not pay the balance of his liability and requested discharge of the lien he attached to his request a statement indicating that tanning bed inc was going through chapter bankruptcy and was in the process of negotiating a liquidation plan the statement also informed the settlement officer that if a liquidation plan was confirmed tanning bed inc might have funds to pay the tanning excise_tax liability mr humiston’s appeal was assigned to a settlement officer who requested that mr humiston complete a form 433-a collection information statement for wage earners and self-employed individuals a hearing was held and mr humiston informed the settlement officer that tanning bed inc was selling assets to pay creditors and that the commissioner might receive funds to cover the excise_tax liability the settlement officer requested that mr humiston provide certain bankruptcy liquidation documents and a list of the tanning bed inc assets several weeks later mr humiston provided the settlement officer with the bankruptcy petition and a list of its largest creditors he did not provide any documents regarding the bankruptcy liquidation a list of assets or a form 433-a the settlement officer followed up with mr humiston and requested the same information he requested either form 433-a or documents indicating that tanning bed inc was currently paying down the excise_tax liability a few weeks later mr humiston provided more bankruptcy documents the documents included an order confirming the tanning bed inc plan_of_reorganization and a notice of reorganization the order indicated that tanning bed inc was liquidating its assets with an effective date of date mr humiston did not provide documents indicating that the liquidation was currently paying down the excise_tax liability nor did he provide the settlement officer with a list of assets or a form 433-a the settlement officer issued a notice_of_determination sustaining the notice_of_federal_tax_lien and the proposed levy on date in his report he stated that the tanning bed inc plan_of_liquidation was not in effect until the following year and that no payments were being made toward the outstanding excise_tax liability the report also indicated that mr humiston failed to provide a form 433-a an alternative to providing proof of liability payments and that mr humiston did not challenge the underlying liability mr humiston timely filed a petition while residing in new york in his petition he states that he was not instructed to return form 433-a to the settlement officer the commissioner filed a motion for summary_judgment in date and mr humiston filed an objection we denied the commissioner’s motion because it was unclear whether the settlement officer had properly verified the requirements of sec_6751 at trial the court heard testimony from the revenue_agent who made the initial determination to assert the trust fund recovery penalties and we admitted into evidence form_4183 opinion the facts in this case are similar to those in blackburn v commissioner t c __ date in blackburn and in this case the commissioner asserted a_trust fund recovery penalty the penalty was asserted by a revenue_agent and approved by his immediate supervisor using form_4183 each taxpayer received a prior opportunity to dispute his trust fund recovery penalty and petitioned our court after receiving a notice_of_determination the question before the court is the same as in blackburn whether the settlement officer abused his discretion in failing to verify that the commissioner satisfied the requirements of supervisory approval under sec_6751 here as in blackburn the commissioner argues that sec_6751 does not apply to trust fund recovery penalties but because supervisory approval has been established we need not address whether sec_6751 applies to the trust fund recovery penalties 2see blackburn v commissioner t c __ __ slip op pincite date i standard of review when a taxpayer fails to challenge his underlying liability we review the settlement officer’s determination for abuse_of_discretion a settlement officer’s determination is an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law ii analysis in determining whether the settlement officer abused his discretion we must consider whether he properly verified that the requirements of applicable law and administrative procedure had been met considered any relevant issues petitioner raised and considered whether the proposed collection action is no more intrusive than necessary mr humiston argues that the settlement officer failed to verify during his hearing the requirements of sec_6751 supervisory approval but in blackburn v commissioner t c at __ slip op pincite we held that the 3114_tc_604 114_tc_176 see blackburn v commissioner t c at __ slip op pincite we review the verification requirement for abuse_of_discretion 4see 125_tc_301 aff’d 469_f3d_27 1st cir 5see sec_6330 existence of form_4183 in the record was sufficient to establish the settlement officer’s verification of sec_6751 compliance and that w e have consistently upheld a settlement officer’s verification of assessments when the administrative record reflects compliance with administrative procedures here the commissioner introduced testimony of the revenue_agent who asserted the penalties and the form_4183 that he used to obtain supervisory approval because form_4183 is in the record we find the settlement officer’s verification was not an abuse_of_discretion mr humiston also argues that he provided the settlement officer with the correct bankruptcy paperwork and at no point did the settlement officer require form 433-a the record shows otherwise the settlement officer requested that mr humiston provide evidence that the tanning bed inc liquidation was applying payments against the excise_tax liability and provide a list of the tanning bed inc assets in the alternative the settlement officer requested a form 433-a showing mr humiston’s personal financial information while mr humiston did provide paperwork relating to the bankruptcy and liquidation the 6see eg blackburn v commissioner t c at ___ slip op pincite kane v commissioner tcmemo_2018_122 at rosendale v commissioner tcmemo_2018_99 at gallagher v commissioner tcmemo_2018_77 at documents were not the documents requested by the settlement officer and they did not show that tanning bed inc was making payments towards the excise_tax liability additionally mr humiston did not provide the settlement officer with form 433-a a settlement officer does not abuse his discretion in sustaining the proposed collection action when the taxpayer fails to submit requested financial information because mr humiston did not provide the requested information and because the settlement officer met the requirements of sec_6330 there was not an abuse_of_discretion in sustaining the notice_of_federal_tax_lien and the proposed levy to reflect the foregoing decision will be entered for respondent 7laforge v commissioner tcmemo_2013_183 at cavazos v commissioner tcmemo_2008_257 96_tcm_341 8see laforge v commissioner tcmemo_2013_183 cavazos v commissioner tcmemo_2008_257
